           Case 1:19-cv-02514-KBJ Document 27 Filed 08/29/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN KAREM,


                Plaintiff,

      v.                                                     Case No. 1:19-cv-02514-KBJ

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

                Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Brian Karem respectfully submits this Notice of Supplemental Authority to alert the

Court to an article published today by the Daily Beast entitled, “Playboy Fights to Restore

Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody,’” a true and correct copy of

which is attached as Exhibit A and available at https://www.thedailybeast.com/how-trump-

personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll. This article

contains party admissions by Ms. Grisham, is relevant to the Court’s consideration of the

pending motions, and was not available until today.

       Mr. Karem has argued that Defendants’ suspension of his hard pass violated the Due

Process Clause of the Fifth Amendment because, among other reasons, the suspension was

predetermined before Ms. Grisham announced her “preliminary decision” on August 2, 2019,

and before Mr. Karem had an opportunity to be heard. See Compl. ¶ 76 (“The decision was

improperly predetermined, as Grisham sought and obtained presidential approval for the sanction

before even notifying Karem.”); see also Opening Br. at 30-31; Reply Br. at 15; 8/27/19 Hr’g Tr.
          Case 1:19-cv-02514-KBJ Document 27 Filed 08/29/19 Page 2 of 2



at 15:24-16:2. Defendants have forcefully disputed this argument. See, e.g., Opp. Br. at 31;

8/27/19 Hr’g Tr. at 67:23-24.

       In her interview with the Daily Beast, Ms. Grisham admits that she told the President she

was “sure” about her decision to suspend Mr. Karem’s hard pass before she announced her

preliminary decision:

       “Before doing something that could potentially get significant media attention, I
       wanted to make sure the president was aware,” Grisham added. “I went to him with
       my recommendation and he asked if I was sure, and I said, yes, I was sure. And he
       said ‘I support you,’ and that was that.”

Ex. A at 2.

Dated: August 29, 2019                             Respectfully submitted,

                                                   /s/ Theodore J. Boutrous, Jr.        __
                                                   Theodore J. Boutrous, Jr., (D.C. Bar No.
                                                   420440)
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   333 South Grand Ave.,
                                                   Los Angeles, California 90071
                                                   Tel: (213) 229-7804
                                                   tboutrous@gibsondunn.com

                                                   Thomas H. Dupree, Jr. (D.C. Bar. No.
                                                   467195)
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   Tel: (202) 955-8547
                                                   tdupree@gibsondunn.com

                                                   Anne Champion (admitted pro hac vice)
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   200 Park Avenue
                                                   New York, New York 10166-0193
                                                   Tel: (212) 351-5361
                                                   achampion@gibsondunn.com

                                                   Counsel for Plaintiff Brian Karem




                                               2
